3. Credit rating agencies (
Mr President, this is a purely technical amendment, to take into account the date that the regulation establishing the European Securities and Markets Authority will come into effect and the fact that this regulation can only come into effect at a later date.
We should consequently adapt one recital and one article of the text on which we are going to vote. In recital 22, we should cut the second sentence and in article two, I also suggest that we cut the second sentence. This oral amendment has been the subject of an item of information and an agreement by the different groups that signed the compromise agreement. This text we will be voting on today completes the regulation of rating agencies and is part of the European Union's policy to improve the regulation of financial services.
I should like to take this opportunity to thank Commissioner Barnier and the Belgian Presidency for their very strong involvement in this issue.